Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
No single claim is understood generic to all of the following disclosed patentably distinct species. 
Species 1: FIG. 2A-2E
Species 2:  FIG. 4A - in the IC device 300, a plurality of capacitors CP3 including a plurality of lower electrodes LE3, a dielectric film 360, and an upper electrode UE3 may be located on a plurality of conductive regions 124.  Also, a plurality of third step portions (e.g., ST31 and ST32) defining a vertical height of the recessed surface 352R may be formed at the sidewall of the first portion 352.
Species 3:  FIG. 5 - a plurality of capacitors CP3 including a plurality of lower electrodes, a dielectric film , and an upper electrode UE3 may be located on a plurality of conductive regions 124.  Also, a plurality of third step portions (e.g., ST31 and ST32) defining a vertical height of the recessed surface 352R may be formed at the sidewall of the first portion 352.
Species 4:  FIG. 6A -  a plurality of capacitors CP5 including a plurality of lower electrodes LE5, a dielectric film 160, and an upper electrode UE1 may be located on a plurality of conductive regions 124. Each of the plurality of lower electrodes LE5 may include a first portion 152, a second portion 554, and a top portion 156. A sidewall of 5 may not include a step portion at a fourth level LV4 that corresponds to a boundary between the second portion 554 and the top portion 156 in each of the plurality of lower electrodes LE5 and the top portion 156.
Species 5:  FIG. 7A - in the IC device 600, a plurality of capacitors CP6 including a plurality of lower electrodes LE6, a dielectric film 660, and an upper electrode UE6 may be located on a plurality of conductive regions 124. Each of the plurality of lower electrodes LE6 may include a first portion 152, a second portion 654, and a top portion 156. A lateral width 654W of the second portion 654 may be less than a lateral width 156W of the top portion 156 in a lateral direction. The second portion 654 of each of the plurality of lower electrodes LE6 may extend lengthwise in a vertical direction between a third level LV3 and a fourth level LV4.

Species 6:  FIG. 9A - n the IC device 800, a plurality of capacitors CP8 including a plurality of lower electrodes LE8, a dielectric film 860, and an upper electrode UE8 may be located on a plurality of conductive regions 124. Each of the plurality of lower electrodes LE8 may include a first portion 852, a second portion 654, and a top portion 156. The first portion 852 may have substantially the same configuration as the first portion 152 described with reference to FIGS. 2A to 2C. However, a recessed surface 852R may be formed at a sidewall of the first portion 852 between a first level LV1 and a third level LV3. Also, a plurality of third step portions (e.g., ST81 and ST82) defining a vertical height of the recessed surface 852R may be formed at the sidewall of the first portion 852.  A protrusion PR8 may be formed at a sidewall of each of the plurality of lower electrodes LE8 and protrude toward a lower support pattern 142P. The 8 may be formed between a first step portion ST61 and the third step portion ST82 and be in contact with the lower support pattern 142P.



The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



3/18/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822